Citation Nr: 1133607	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-02 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals of injury to the right elbow and forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from February to October 1981.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Because the claim requires further development before being decided, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Another VA compensation examination is needed to reassess the severity of the Veteran's right elbow and forearm disability, especially to address her contention that she has less range of motion than when previously examined and perhaps even ankylosis of the joint.  See her January 2008 substantive appeal (on VA Form 9).  When the range of motion of her right elbow was last measured by a VA compensation examiner in June 2005, she had flexion to 100 degrees and extension to 0 degrees, and no indication of ankylosis.  She says her flexion is now to just 90 degrees and extension to just 45 degrees, so noticeably worse than during that prior VA compensation examination more than 6 years ago.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

The AMC also needs to confirm there are no outstanding treatment records, such as at the VA Medical Center (VAMC) in Charleston, South Carolina.  There are no records currently in the file from this VAMC dated since November 2007, so for nearly 4 years now, suggesting the Veteran may have received treatment there (or elsewhere) more recently.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2010).  

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether there are any additional VA or private treatment records that need to be obtained and considered in her appeal, including from the VAMC in Charleston, South Carolina.  If there are, and she provides the necessary information, obtain these additional records, including any from the Charleston VAMC dated since November 2007.

If these or any other requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).


2.  Upon receipt of any additional records requested in the preceding paragraph 1, schedule an appropriate VA compensation examination to reassess the severity of the Veteran's right elbow and forearm disability.  She is hereby advised that failure to report for this scheduled VA examination, without good cause, will have adverse consequences on this pending claim.  38 C.F.R. § 3.655.  The examination should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review of her pertinent medical and other records.

The examiner, among other things, should indicate the range of motion of the right elbow and forearm (also specifying normal range of motion) and comment on whether, for example, the Veteran has pain that would further restrict her range of motion during prolonged, repetitive use of this elbow and forearm or when her pain is most symptomatic ("flare ups").  The examiner is additionally requested to indicate whether there is additional disability due to weakness, excess or premature fatigability or incoordination and should, if possible, attempt to quantify this additional disability in terms of the applicable rating criteria.  There also needs to be some indication of whether the Veteran's right elbow and forearm joint is ankylosed.

The examiner must discuss the rationale for any opinions and conclusions expressed, whether favorable or unfavorable, based on the results of the examination and information obtained from review of the record.

3.  Then readjudicate this claim for a higher rating for the right elbow and forearm disability in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send her a supplemental statement of the case (SSOC) and give her an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


